Citation Nr: 0109891	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-20 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for loss of vision, left eye, as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1946.

This matter was is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Factual Background

In April 1997, the veteran submitted a claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, alleging 
that he had lost vision in his left eye as a result of VA 
medical treatment.  In a July 1999 response to an RO request 
that he provide details of his claim, particularly the dates 
of VA treatment in question, the veteran indicated that he 
first sought treatment at the VA Medical Center in "the 
middle of the 1980's."  He submitted copies of treatment 
records referable to laser eye treatment performed at the VA 
on several different occasions.  It was his contention that 
the "culmination" of those procedures made his vision 
worse.  

A review of VA treatment records associated with the claims 
folder reveals an August 1987 chart extract noting the 
veteran's complaints of blurring and deteriorating vision in 
his left eye.  His medical history was noted to include 
insulin dependent diabetes mellitus and hypertension.  
Following physical examination, the diagnostic impression was 
that of nonproliferative diabetic retinopathy.  

The report of a November 1987 appointment noted acute macular 
edema in the left eye and it was recommended that the veteran 
undergo laser treatment to the left eye.  Laser treatment was 
performed in December 1987, at which time the veteran was 
noted to have "much macular edema [and] hemorrhage."   

Follow-up appointments recorded the veteran's visual acuity 
and complaints.  A March 1988 chart entry noted that the 
veteran was followed for diabetic retinopathy macular edema 
in the left eye, with a probable component of hypertensive 
retinopathy.  

In May 1988, the veteran was assessed with status-post 
central retinal vein occlusion (CRVO) in the left eye with 
hypertensive retinopathy, grade III.

A September 1988 chart extract noted that the veteran 
presented for follow-up of CRVO, left eye, secondary to 
hypertension and diabetes mellitus.  It was also noted that 
the veteran had macular edema in the left eye due to 
increased hemorrhages in the macula, thus making it difficult 
to perform focal treatment without significant risk.  

A November 1988 chart entry included the treating physician's 
comment that the veteran's "guarded/poor" visual prognosis 
was discussed with him and he was aware of the same.  

In February 1989, the veteran underwent laser surgery on the 
left eye.  A consent form reportedly was signed.

The veteran underwent additional laser surgery on that eye in 
January 1991.  Again, it was noted that the veteran was 
advised of the poor prognosis for recovery of vision even 
with laser treatment.  

The report of a January 1996 appointment noted the veteran's 
history of diabetic retinopathy and that he had lost vision 
in his left eye status-post CRVO.  

In support of his claim, the veteran submitted statements 
from two private physicians.  In an April 1999 statement, 
Nasreen Khan, D.O., reported that the veteran had been a 
patient since February 1997.  He was noted to be a diabetic, 
with a history of extensive treatment for diabetic 
retinopathy in both eyes.  It was also noted that the veteran 
suffered from poor vision in the left eye due to a central 
scar in the retina.

In a statement dated that same month, Michael S. Seligson, 
M.D., reported that he had followed the veteran for bilateral 
diabetic retinopathy since March 1997.  Dr. Seligson noted 
that the veteran had undergone multiple sessions of laser 
treatment in both eyes, presumably for diabetic retinopathy.  
The veteran reported that his vision fell precipitously 
following a session of laser treatment performed on his left 
eye while being cared for a the VA hospital.  Dr. Seligson 
detailed the veteran's subsequent eye treatment and noted 
that his left eye vision had remained stable in the 20/200 to 
20/400 range since March 1997.  Dr. Seligson observed that 
laser scars involved the posterior pole of the veteran's left 
retina as might be expected with laser treatment for diabetic 
macular edema.  The scarring involved the central macula as 
well, which the physician noted could have been caused by a 
laser spot.  

The veteran was afforded a VA examination in May 1999, at 
which time his pertinent history was reviewed.  The examiner 
noted that the veteran had been diagnosed and treated for 
CRVO of the left eye in 1987; however, the vision never 
returned to the pre-vein occlusion level.  The veteran's 
history was also considered significant for diabetes mellitus 
and proliferative diabetic retinopathy, for which he 
underwent panretinal photocoagulation to both eyes.  The 
veteran's current complaints included the inability to see 
out of the left eye since he had laser treatment.  

In summarizing the examination findings, the physician noted 
the veteran's history of CRVO in the left eye, proliferative 
diabetic retinopathy in both eyes, status-post panretinal 
photocoagulation of both eyes with residual proliferative 
diabetic changes in each eye.  It was the examiner's opinion 
that the veteran's poor vision in the left eye was 
"presumably" due to the central retinal vein occlusion and 
not to the laser treatment that was administered to the eye, 
although with the macular scarring it was difficult to tell 
which areas were laser burns and which areas were areas of 
scarring from the retinal photocoagulation.  

Law and regulations

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358, 3.800(a) (2000).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Veterans Appeals in Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (1996), and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997); 63 
Fed.Reg. 31263 (1998).

The claim on appeal in the present case was filed before 
October 1997, and therefore it must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the final 
regulation issued in 1996.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.


Basis for Remand

The veteran contends that compensation pursuant to 38 
U.S.C.A. § 1151 is warranted for left eye vision loss 
secondary to the cumulative effects of VA medical treatment.  
The facts and the law are detailed above.  Significantly, 
however, it is apparent that all of the evidence necessary to 
render a decision in this case have not been secured in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Moreover, it is 
evident that the appellant's file should be reviewed for 
further analysis and comment by a team of board certified 
ophthalmologists who are not associated with the VA Medical 
Center that provided the care in question.

In this regard, the Board notes that the record is replete 
with multiple references to the appellant giving VA his 
consent to conduct laser treatments on his left eye despite 
the risks involved.  Unfortunately, these consent forms have 
not been secured and added to the file for the Board's 
consideration.  Also missing from the file are the medical 
records from the appellant's private providers since they 
began caring for the appellant in 1997.  This development is 
necessary under the provisions of the Veterans Claims 
Assistance Act of 2000.  Moreover, in light of the 
inconclusive nature of the May 1999 examination report the 
Board finds that an additional review of the evidence is in 
order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
treatment records from Nasreen Khan, 
D.O., since February 1997; Michael S. 
Seligson, M.D., since March 1997; as well 
as the consent forms documenting the 
appellant's assent to each of the VA 
laser procedures conducted since 1987.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

2.  Thereafter, the veteran's claims 
folders should be referred to two VA 
board certified ophthalmologists to 
determine whether it is at least as 
likely as not that the appellant incurred 
or aggravated a left eye vision loss as 
the result of VA medical care since the 
1980's.  To avoid the appearance of any 
conflict of interest the reviewing VA 
ophthalmologists should not be affiliated 
with the VA Medical Center in Buffalo, 
New York.  All pertinent symptomatology 
and findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiners prior to offering the requested 
opinion.  In the opinion the examiners 
should state the current nature of the 
appellant's left eye disorder, and offer 
an opinion whether it is at least as 
likely as not that the appellant suffers 
from a left eye disorder that was caused 
or aggravated by VA treatment.  The 
examiners are reminded that evidence of 
VA negligence is not necessary.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  Should the examiners find that a 
physical examination is necessary such a 
study is authorized.  Hence, the veteran 
is hereby notified that it is his 
responsibility to report for any 
scheduled examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the appellant's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative which 
addresses any additional evidence 
submitted.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review, if otherwise in order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



